Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 19 use the term “slightly larger” where the Specification sets forth three separate meanings for the term.  Applicant indicates that the term may mean larger by up to 10 microns, 5 microns, or 2.5 microns.  Because three different sizes have been defined, the Examiner does not consider this to be a situation where Applicant has acted as its own lexicographer, which requires a clear statement as to the scope of the term.  The result is that the term is given its plain an ordinary meaning, and “slightly larger” is a relative term.  The Examiner recommends clarifying the record, and to remove any confusion, simply amending the claims to include “larger by up to 
Claim 16 requires “introducing said ring…in an axial lumen of a flexible tubular jacket…such that the ring lies inside the flexible tubular jacket beyond a distal end of the flexible tubular jacket.”  The Examiner does not see how the ring can be inside the tubular jacket and beyond a distal end of the tubular jacket at the same time as claimed.  As disclosed in Fig. 5, the ring 76 is inside the jacket with the shell 86 extending beyond the jacket.  Is this what Applicant is trying to claim?  Is Applicant using the term “ring” differently in this claim than in all of the other claims such that the “ring” includes both the tensioning ring 76 and shell 86?  If so, then this creates confusion from claim to claim because the same term is being used in different ways.  Maybe Applicant is using “beyond” to mean the ring extends in the proximal direction relative to the distal end of the jacket?  Clarification is required, and the Examiner will treat the claims as trying to account for what is shown in Figs. 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (US 5,438,975) in view of Adair (US 4,878,485).
Claim 1, Miyagi discloses:
An endoscope comprising: 
a tubular elongated member (the body of the endoscope is made of articulating segments 4) having a longitudinal axis, a proximal end and a distal end (the body extends along a longitudinal axis from the proximal end at the handle (not shown) to the distal end at the head as shown in Fig. 6, for example); 
at least one tensioning wire (1) arranged in a tensioning lumen along one side of the elongated member (wire 1 extends along the member 4 as seen in Fig. 6), between the proximal end and the distal end of the elongated member (see Col 4 Lines 40-44 describing the control wires as extending from the proximal end of the device to the distal end); 
a head arranged (the head includes portions 2, 3, and other related components as seen in Fig. 4) at the distal end of the elongated member, the head comprising: 
a tubular tensioning ring (2) attached to the distal end of the tensioning wire, the tensioning ring having a same external diameter as the elongated member (as seen in Fig. 6, the ring 2 has the same diameter as the member 4); 
an imaging sensor (a CCD is described as being part of the distal end, see Col 2 Lines 2-5 for example), arranged at a distal end of the head; and 
a tubular distal shell (3); 
wherein a tubular jacket (5) sheathes the elongated member and the tensioning ring of the head (see Fig. 6 showing the cover 5 extending over the body and ring).
Miyagi does not explicitly disclose wherein the imaging sensor has a rectangular cross section, wherein the distal shell is arranged longitudinally around the imaging 

Regarding Claim 2, Miyagi as modified discloses wherein the distal shell of the head has an outer diameter identical to the outer diameter of the tubular jacket (see Figs. 5 and 6 showing the same diameter for shell 3 and jacket 5).

Regarding Claim 3, Miyagi as modified discloses wherein a distal end of a plurality of optical fibers is arranged between the inner diameter of the distal shell and lateral walls of the imaging sensor (see Adair Fig. 4 showing fibers 18 between the sensor and the outer portion of the device), the optical fibers passing through a lumen in the tensioning ring and a lumen in the elongated member (see Miyagi Fig. 3 showing ring 2 and members 4 with a central lumen similar to Adair’s central lumen as seen in Fig. 3 with cable and illumination fibers extending therethrough).

Claim 4, Miyagi as modified discloses wherein the distal shell has a proximal end that is attached to a distal end of the tensioning ring (see Figs. 4-6 showing the proximal end of 3 being attached to the distal end of 2); the proximal end of the tensioning ring being abutted to the distal end of the elongated member (see Fig. 5 in particular showing ring 2 abutting member 4).

Claim 8, 16, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (US 5,438,975) and Adair (US 4,878,485), as applied to claim 1 above, and further in view of Saadat et al. (US 2004/0249367).
Miyagi and Adair disclose the invention substantially as claimed as stated above.  Miyagi also discloses using two tensioning wires (see Fig. 2, for example, showing the two wires 1).
Regarding Claim 8, they do not explicitly disclose wherein the elongated member comprises two tensioning lumens arranged symmetrically with respect to the longitudinal axis of the elongated member.  Saadat is one example of many showing using lumens for containing steering wires (see Figs. 9B-E, for example with lumens 98 for wires 96 arranged symmetrically around the elongated member).  Such lumens are commonly used to keep the wires aligned and protect the wires from other internal components.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi and Adair’s device to include tensioning lumens for the tensioning wires.  Such a modification helps protect and guide the wires through the elongate member as is known in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (US 5,438,975) and Adair (US 4,878,485), as applied to claim 1 above, and further in view of Kennedy, II et al. (US 2013/0172673).
Miyagi and Adair disclose the invention substantially as claimed as stated above.  Miyagi also discloses the tubular jacket sheathing the elongated member, the tensioning ring and the imaging sensor of the head (see Fig. 5 showing 5 extending over the elongated member 4 and tensioning ring 2; as seen in Fig. 6, the imaging components are similarly covered by 5 to some extent); the proximal end of the tensioning ring being abutted to the distal end of the elongated member see Fig. 5 in particular showing ring 2 abutting member 4).
Regarding Claim 9, they do not explicitly disclose wherein the distal shell is formed by the distal end of the tubular jacket.  Kennedy teaches using a jacket (104) extending to the distal end of the endoscope (see Fig. 2A).  Upon making the distal shell from the jacket, the jacket extends the length of the device as seen in Kennedy Fig. 2A (104 is shown as truncated for clarity purposes, but as explained in Paragraph 0057, it extends proximally to the handle).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi and Adair’s device to include Kennedy’s extended jacket.  Such a modification simplifies production by removing a component and is the simple substitution of one known element for another to yield predictable results.  As Kennedy shows, an extended sheath or jacket is sufficient to enclose the distal components of an endoscope without the need for a separate shell.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (US 5,438,975), Adair (US 4,878,485), and Kennedy, II et al. (US 2013/0172673), as applied to claims 1 and 9 above, and further in view of Saadat et al. (US 2004/0249367).
Miyagi, Adair, and Kennedy disclose the invention substantially as claimed as stated above.  Miyagi also discloses using two tensioning wires (see Fig. 2, for example, showing the two wires 1).
Regarding Claim 10, they do not explicitly disclose wherein the elongated member comprises two longitudinal tensioning lumens arranged symmetrically with respect to the longitudinal axis of the elongated member.  Saadat is one example of many showing using lumens for containing steering wires (see Figs. 9B-E, for example with lumens 98 for wires 96 arranged symmetrically around the elongated member).  Such lumens are commonly used to keep the wires aligned and protect the wires from other internal components.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi, Adair, and Kennedy’s device to include tensioning lumens for the tensioning wires.  Such a modification helps protect and guide the wires through the elongate member as is known in the art.

Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (US 5,438,975) in view of Adair (US 4,878,485) and Saadat et al. (US 2004/0249367).
Claim 16, Miyagi discloses:
A method of making an endoscope comprising: 
providing an imaging sensor (a CCD is described as being part of the distal end, see Col 2 Lines 2-5 for example); 
providing a tensioning ring (2), the ring having a central longitudinal lumen capable of receiving said imaging cable (see Figs. 2 and 3 showing the central lumen of ring 2); 
providing a flexible elongated member (4), the flexible elongated member having at least a central longitudinal lumen capable of receiving said imaging cable (see Figs. 3-6 showing the hollow nature of member 4); 
attaching a distal end of a tensioning wire (1) to said tensioning ring (see Fig. 3 showing the distal end of wire 1 attached to ring 2); 
arranging the tensioning ring is arranged at a distal end of the flexible elongated member (see Fig. 5 showing ring 2 arranged at the distal end of member 4), 
introducing said ring and said elongated member in an axial lumen of a flexible tubular jacket (5) such that said ring lies inside the flexible tubular jacket beyond a distal end of the flexible tubular jacket (see Fig. 5 showing the ring 2 inside jacket 5; see also discussion below regarding the combination with Kennedy).
Miyagi does not explicitly disclose wherein the image sensor has a rectangular cross section; a proximal end of the imaging sensor being connected to an imaging cable; wherein the tensioning ring has an outer diameter equal to a diagonal of said rectangular cross section; wherein the flexible elongated member has an outer diameter equal to said diagonal of said rectangular cross section; wherein the inner diameter of 
Adair teaches placing a rectangular imaging sensor (14) at the distal end of the endoscope with distal end having a cross sectional inner diameter the same size as the diagonal cross section of the imaging sensor (see Fig. 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi’s device to include Adair’s shaped sensor and distal end size.  Such a modification helps minimize the diameter of the device by using the space created between the distal head and the sensor for auxiliary components.
Adair also teaches using a cable (16) connecting the imaging sensor to the proximal end of the device for transmitting signals as is standard in the art.  As shown, the cable extends through the central lumen of the device (see Fig. 3).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi’s device to include an imaging cable that extends through the ring and elongated member lumen.  Such a modification is a standard means in the art for transmitting the image signals from the sensor to the proximal end of the device for processing and later display.
As seen in Adair Fig. 4, the cross-section of sensor 14 determines the diameter of the tubular members such that those members have a diameter that is equal to the cross-section of the sensor.  This minimizes wasted space.  Therefore, it would have 
Miyagi also does not disclose at least one lateral longitudinal tensioning lumen capable of receiving a tensioning wire; passing said tensioning wire through said at least one tensioning lumen.  Saadat is one example of many showing using lumens for containing steering wires (see Figs. 9B-E, for example with lumens 98 for wires 96 arranged symmetrically around the elongated member).  Such lumens are commonly used to keep the wires aligned and protect the wires from other internal components.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi and Adair’s device to include tensioning lumens for the tensioning wires.  Such a modification helps protect and guide the wires through the elongate member as is known in the art.

Regarding Claim 19, Miyagi discloses:
A method of making an endoscope comprising: 
providing an imaging sensor (a CCD is described as being part of the distal end, see Col 2 Lines 2-5 for example); 
providing a tubular shell (3); a proximal end of the tubular shell being attached to a distal end of a tensioning ring (ring 2; see Figs. 4-6 showing the proximal end of 3 being attached to the distal end of 2), the tensioning ring having an outer diameter smaller than an outer diameter of the tubular shell (see Fig. 4, for example, showing the diameter of 2 being smaller than that of 3) and having a central longitudinal lumen (see 
providing a flexible elongated member (4) having an outer diameter equal to the outer diameter of the tensioning ring (see Fig. 5 showing the ring 2 having the same diameter as member 4), the flexible elongated member having at least a central longitudinal lumen (see Figs. 5 and 6 showing the hollow nature of member 4) capable of receiving said imaging cable; 
attaching a distal end of a tensioning wire (1) to said tensioning ring (see Fig. 3 showing the distal end of wire 1 attached to ring 2);  
introducing said ring and said elongated member in an axial lumen of a flexible tubular jacket (5; see Figs. 5 and 6 showing 2 and 4 within 5), wherein the inner diameter of the jacket is equal to or slightly larger than the outer diameter of the ring and elongated member (see Figs. 5 and 6 showing the jacket 5 as being just large enough to receive 2 and 4).
Miyagi does not explicitly disclose wherein the image sensor has a rectangular cross section, a proximal end of the imaging sensor being connected to an imaging cable; where the tubular shell has an inner diameter equal to or slightly larger than a diagonal of said rectangular cross section; passing said imaging cable through the longitudinal lumen of the tensioning ring and of the flexible elongated member; and introducing said imaging sensor in the tubular shell.
Adair teaches placing a rectangular imaging sensor (14) at the distal end of the endoscope with distal end (which in Miyagi would be the shell) having a cross sectional inner diameter the same size as the diagonal cross section of the imaging sensor (see 
Adair also teaches using a cable (16) connecting the imaging sensor to the proximal end of the device for transmitting signals as is standard in the art.  As shown, the cable extends through the central lumen of the device (see Fig. 3).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi’s device to include an imaging cable that extends through the ring and elongated member lumen.  Such a modification is a standard means in the art for transmitting the image signals from the sensor to the proximal end of the device for processing and later display.
Miyagi also does not explicitly disclose wherein the elongated member has at least one lateral longitudinal tensioning lumen capable of receiving a tensioning wire; and passing said tensioning wire through said at least one tensioning lumen.  Saadat is one example of many showing using lumens for containing steering wires (see Figs. 9B-E, for example with lumens 98 for wires 96 arranged symmetrically around the elongated member).  Such lumens are commonly used to keep the wires aligned and protect the wires from other internal components.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi and Adair’s device to include tensioning lumens for 

Regarding Claim 20, Miyagi as modified discloses wherein the outer diameter of the jacket is equal to the outer diameter of the tubular shell (see Miyagi Figs. 5 and 6 showing the shell 3 as having the same diameter as jacket 5).

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (US 5,438,975), Adair (US 4,878,485), and Saadat et al. (US 2004/0249367), as applied to claims 16 and 19 above, and further in view of Kennedy, II et al. (US 2013/0172673).
Miyagi, Adair, and Saadat disclose the invention substantially as claimed as stated above.
Regarding Claim 17, Miyagi as modified discloses passing the proximal ends of a plurality of optic fibers through a space comprised between the walls of the imaging sensor and the inner walls of said flexible tubular jacket (see Adair Fig. 4), then through the longitudinal lumen of the ring and the elongated member (when combined, the fibers can exit through the central lumen of the ring and elongated member as seen in Adair Fig. 3 and Miyagi Fig. 5 showing the hollow central lumen), arranging distal ends of said plurality of optic fibers extending longitudinally along the imaging sensor in said space (see Adair Fig. 3).
Miyagi and Adair do not explicitly disclose attaching permanently the distal ends of said plurality of optic fibers in said space.  Making the attachment permanent 

Regarding Claim 21, Miyagi as modified discloses passing the proximal ends of a plurality of optic fibers through a space comprised between the walls of the imaging sensor and the inner walls of the tubular shell (see Adair Fig. 4 showing the fibers extending between the sensor and the walls of the distal end), then through the longitudinal lumen of the ring and the elongated member (when combined, the fibers can exit through the central lumen of the ring and elongated member as seen in Adair Fig. 3 and Miyagi Fig. 5 showing the hollow central lumen); arranging the distal ends of said plurality of optic fibers longitudinally along the imaging sensor in said space (see Adair Fig. 3).
Miyagi and Adair do not explicitly disclose attaching permanently said distal ends of a plurality of optic fibers in said space.  Making the attachment permanent prevents unwanted movement of the illumination fibers.  Kennedy teaches using an adhesive to attach fibers 106 to the distal end of the device (see Paragraph 0078).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi and Adair’s device to include .

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (US 5,438,975), Adair (US 4,878,485), Saadat et al. (US 2004/0249367), and Kennedy, II et al. (US 2013/0172673), as applied to claims 17 and 21 above, and further in view of Sjostrom et al. (US 2013/0102846).
Miyagi, Adair, Saadat, and Kennedy disclose the invention substantially as claimed as stated above.
Regarding Claims 18 and 22, they do not explicitly disclose polishing said distal ends of a plurality of optic fibers attached to the imaging sensor, together with a distal end optical window of the imaging sensor.  Polishing optics is routinely done in endoscopy and other optical technologies.  Sjostrom teaches polishing camera lenses and illumination bundles (see Paragraph 0100).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi’s device to include Sjostrom’s polishing step.  Such a modification applies a known technique to a known device to achieve predictable results.  Polishing optics helps ensure the light travels through them as intended.

Allowable Subject Matter
Claims 5-7 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the longitudinal cuts in the tensioning ring.  Miyagi’s ring 2 has the wires attach at the proximal end such that longitudinal cuts are not necessary.  While other portions of Miyagi includes cuts (see Fig. 3 for example showing the proximal end of 3 having cuts), there is no reason to equip element 2 with such cuts.  Trying to use the other elements to be the claimed tensioning ring also fall short as the potential ring (the proximal portion of 3) does not have the same external diameter as the elongated member.  As seen in Figs. 4 and 5, the proximal portion of 3 is designed to fit within 2 and 4 such that making the diameter the same as 4 is not possible.  For at least these reasons, the claims, if rewritten to address the 112 issues, overcome the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure - references showing imaging devices surrounded by illumination fibers: Ando (US 2003/0233024); Siegmund et al. (US 5,423,312); Forkey et al. (US 2006/0262415).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795